Case 18-04145-5-DMW   Doc 33 Filed 10/15/18 Entered 10/15/18 11:22:25   Page 1 of 10
Case 18-04145-5-DMW   Doc 33 Filed 10/15/18 Entered 10/15/18 11:22:25   Page 2 of 10
Case 18-04145-5-DMW   Doc 33 Filed 10/15/18 Entered 10/15/18 11:22:25   Page 3 of 10
Case 18-04145-5-DMW   Doc 33 Filed 10/15/18 Entered 10/15/18 11:22:25   Page 4 of 10
Case 18-04145-5-DMW   Doc 33 Filed 10/15/18 Entered 10/15/18 11:22:25   Page 5 of 10
Case 18-04145-5-DMW   Doc 33 Filed 10/15/18 Entered 10/15/18 11:22:25   Page 6 of 10
Case 18-04145-5-DMW   Doc 33 Filed 10/15/18 Entered 10/15/18 11:22:25   Page 7 of 10
Case 18-04145-5-DMW   Doc 33 Filed 10/15/18 Entered 10/15/18 11:22:25   Page 8 of 10
Case 18-04145-5-DMW   Doc 33 Filed 10/15/18 Entered 10/15/18 11:22:25   Page 9 of 10
Case 18-04145-5-DMW   Doc 33 Filed 10/15/18 Entered 10/15/18 11:22:25   Page 10 of
                                       10
